DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Response to Amendment
The amendment filed 06/29/2021 has been entered. Claims 72-92 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
 “means for marking” in claim 86, line (A). Interpreted as a marker pen, a marking strip, a marking sticker  [0248], pens with a large base [0209], Fig. 80.
“means for identifying” in claim 86, line (B). Interpreted as a surface marking guide with a hole [0311], Fig. 22c.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-89 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 88 recites “said one or more alignment features on the base of the needle guide include features that engage with the support foot” in lines 4-5.  According to the published specification, “needle guide 2 is positioned by aligning the marking points with a cut out in the foot of the Reference Pen 44 as shown in FIG. 75.” ([0406]). Figures 65(a) and 81 show a support rod engaged by the one or more alignment features on the base of the needle guide 2 ([0409]).  The support foot (one of “the two bases” [0409]; “the base” [0413]; Fig. 81) is seen 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the non-compliance with the written description requirement of the claim(s) they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Allowable Subject Matter
Claims 90-91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 72-74, 78, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Bizzell et al (US 20140005542), hereinafter Bizzell, in view of Swanbom (US 7223238), hereinafter Swanbom.
Regarding claim 72, Bizzell teaches a needle guide system (“Systems and methods related to the location of target regions in imaging applications are generally described... [0016]) for use with an ultrasound probe (“the systems and methods described herein can be used in association with hand-held ultrasound imaging devices" [0016], imaging device 650 [0041]; Figs. 6B-6E; “handheld ultrasound imaging device” [0060]), the needle guide system comprising:
(i) a surface marking guide (“a plurality of alignment indicators configured to indicate reference locations on a target to be imaged” [0037]); and
(ii) a needle guide ("a needle guide can be built in to a template or can be attachable to a template." [0043]);
(i) the surface marking guide including:
(a) an attachment portion (146, [0041]; Figs. 6A-G: A portion of device containing alignment indicators 146 is an attachment portion) for attaching the surface marking guide onto an end of the ultrasound probe (“In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target region…” [0041]), the end of the ultrasound probe being adapted to hold against a surface (“the 
(b) a surface (“exterior surface of the imaged target (i.e., the surface of the imaged target against which the unit is placed to produce the image)." [0033]) contact portion (outer edge of the portion of device 650 containing alignment indicators 146 facing the surface [0041], Fig. 6B) fixed to the attachment portion, the surface contact portion including one or more marking features (“three housing alignment indicators 146” [0041], Figs. 6B-C) for identifying to a user (the user [0023]) where to make a mark (“indicate reference locations” [0041])  identifying a position on the surface (“placement of the mark next to a desired target location" [0035]. “Positioning the template can comprise aligning the marks with template alignment indicators, as illustrated in FIG. 6D." [0041]) for a positioning component of the needle guide (“the template” [0041]) on the surface when the ultrasound probe is held against the surface to reach an internal target inside a subject (“In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target region… Once device 650 has been properly positioned, marks can be made at the plurality of housing alignment indicators, as illustrated in FIG. 6C.  While the use of ink-based markers is illustrated in FIG. 6C, it should be understood that marks can be made via any suitable method” [0041]); and
(ii) the needle guide including:
(a) a base (“a template (either integrated with the imaging device or in a kit along with the imaging device" [0018]. The base is the template if the template is detached or separate from the housing of the handheld ultrasound imaging device or the base is the template and the housing if the template is attached to or integrated into the handheld ultrasound imaging device [0018], [0043], [0047], [0052]) to support the needle guide on the surface;
(b) one or more alignment features (one or two of the "Template alignment indicators 150,” [0056], Figs. 6A-F) on the base for aligning the base with the mark made on the surface using the one or more marking features of the surface marking guide ("Template alignment indicators 150 can also be of any suitable form.  For example, in FIG. 6A, template alignment indicators 150 comprise protrusions from the housing unit." [0056]. "As illustrated in FIGS. 6A-F, the template alignment indicators are positioned along the periphery of the template.  However, the invention is not so limited, and in other embodiments, the template alignment indicators can be positioned at other locations within the template." [0058]); and
(c) a needle support (threads of “hole 152" [0043], fig. 6D), mounted on the base and having a needle channel (“hole 152" [0043], fig. 6D) through which movement of a needle is supported ("For example, in FIG. 6D, a needle can be threaded through hole 152 in template 148, such that hole 152 is used as a needle guide. The needle can then be used to inject and/or withdraw fluid while template 148 remains in place" [0043]), wherein the needle guide is configured for the needle channel to be positioned and oriented to be pointed at another position on the surface (“a first position” [0049]) that differs from the position of the imaged target on the surface (“Marking unit 116 can be configured to produce a mark within the boundaries of the periphery of the housing, within the boundaries of the output display, or within the imaging plane of the imaging unit using a variety of methods.” [0036]; “the template can be configured to be rotatably retracted from a first position relative to the housing to a second position relative to the housing… in imaging device 700 of FIG. 7A, template 148 is configured such that it can be 
Bizzell does not teach removably attaching the surface marking guide onto an end of the ultrasound probe.
However, Swanbom discloses a method and device for marking skin during an ultrasound examination, which is analogous art. Swanbom teaches removably attaching the surface marking guide onto an end of the ultrasound probe (“one embodiment of the present invention is directed to an ultrasound accessory for marking a patient's skin which comprises a first element adapted to be attached to an ultrasound transducer...The first element can be removably attached to the ultrasound transducer by any suitable means, including adhesive stickers, velcro, snaps or slide connectors…” Col. 3, l. 31-38; l. 46-48.  “The first portion is adapted so that the device that can be readily attached to and removed from a diagnostic ultrasound transducer. For instance, the first portion of the device will be sized and shaped to so that it can be attached to the ultrasound transducer (see FIG. 1E).” Col. 6, l. 3-7. “The first portion of the device is preferably securely attached to the transducer. Any means of removable attachment can be used, including e.g., an adhesive sticker, velcro, snap or slide. In an alternate and preferred embodiment of the invention, attachment elements for the device can be integrated with the ultrasound transducer housing. The ultrasound transducer can be manufactured with a coupling system, which may include a snap or slide connector, lock-joint or matching shape type of coupling on the transducer housing, which matches a counterpart on the marking device. Since the marking device is preferably separable from the transducer, it can be disposed of, or cleaned, after each patient use. Thus, in one embodiment of the present invention a disposable device is contemplated, while in others, a re-
Therefore, based on Swanbom’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bizzell to removably attach the surface marking guide onto an end of the ultrasound probe, as taught by Swanbom, in order to dispose or clean it after each patient use (Swanbom: Col. 6, l. 19-34).

Regarding claim 73, Bizzell modified by Swanbom teaches the needle guide system according to claim 72.
Bizzell teaches that the needle guide further comprises:
at least one additional alignment feature (additional alignment features 150, [0056]; Figs. 6A-G) for aligning the base with the mark (“triangle" [0039]) made using the one or more marking features of the surface marking guide (“the three template alignment indicators are positioned to form substantially the same triangle." [0039]. "Once the marks have been made at the housing alignment indicators, the template can be positioned based upon the location of the marks.  Positioning the template can comprise aligning the marks with template alignment 
wherein the surface marking guide further comprises:  
one or more additional marking features (“hole 152 in FIG. 6D." [0042]) for identifying to the user where to make a secondary marking offset from the mark made using the one or more marking features of the surface marking guide ("Once the template has been positioned, the target region can be located based upon the position of the template.  Locating the target region can comprise locating a target region location feature of the template, such as hole 152 in FIG. 6D." [0042]. "When the disposable template has been properly located (e.g., using the marks corresponding to the locations of the housing alignment indicators), the marking unit on the template can be activated to discolor or otherwise mark the underlying skin.” [0052]. Secondary marking is offset from primary marking because primary marking is around the template edge and secondary marking is in the middle of the template, Figs. 6B-D), wherein one or more features on the base of the needle guide ("Template alignment indicators 150,” [0056], Figs. 6A-F) are intended for alignment (“As illustrated in FIGS. 6A-F, the template alignment indicators are positioned along the periphery of the template.  However, the invention is not so limited, and in other embodiments, the template alignment indicators can be positioned at other locations within the template." [0058]) with a mark or marks made on the surface using the second the resulting mark of operation to “mark the underlying skin.” [0052] using “hole 152 in Fig. 6D” [0042]).
Regarding claim 74, Bizzell modified by Swanbom teaches the needle guide system according to claim 72.
Bizzell teaches that said one or more marking features of the surface contact portion of the surface marking guide define a position relative to a center line (line defined by “a triangle,” [0039]) of the ultrasound probe and an orientation of the ultrasound probe (“In FIG. 6A, housing alignment indicators 146… the three housing alignment indicators are positioned to form a triangle,” [0039]; “alignment indicators 146 configured to indicate reference locations that can be used to locate a target region…” [0041], Figs. 6A-C. The “alignment indicators 146” define a position of marks relative to a center line and orientation of the ultrasound probe, Figs. 6A-C).
Regarding claim 78, Bizzell modified by Swanbom teaches the needle guide system according to claim 72.
Bizzell teaches that the surface marking guide and needle guide are configured so that when the needle is in the needle channel with the needle guide located by the marks on the surface, the needle is aligned with a virtual probe axis (Needle insertion point is aligned with axis defined by 154 and 150, virtual probe axis, Fig. 6E), the virtual probe axis being an axis (the axis defined by “a triangle,” [0039]) that was through the center line of the ultrasound probe when the ultrasound probe was positioned on the surface and the surface was marked using the surface marking guide (Marks made using the “alignment indicators 146” are aligned with the probe, Figs. 6A-C).
Regarding claim 80, Bizzell modified by Swanbom teaches the needle guide system according to claim 72.
.


Claims 75 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Bizzell and Swanbom as applied to claim 72, and further in view of Orome et al (WO 2012178109), hereinafter, Orome.
Regarding claim 75, Bizzell modified by Swanbom teaches the needle guide system according to claim 72. 
Bizzell teaches the needle guide having a base (template [0043]; “a needle guide can be built in to a template or can be attachable to a template.” [0043]) to support the needle guide on the surface and a needle support (threads of “hole 152" [0043], fig. 6D) mounted on the base, the needle support having a needle channel (“hole 152" [0043], fig. 6D) to guide traversal of a needle ("For example, in FIG. 6D, a needle can be threaded through hole 152 in template 148, such that hole 152 is used as a needle guide." [0043]).
Bizzell does not teach that the needle guide system comprises a plurality of needle guides, wherein the plurality of needle guides includes the needle guide, each needle guide of the plurality of needle guides having a base, wherein the plurality of needle guides differ from one another at least with respect to an angle of the needle channel relative to the bases of the 
However, Orome discloses a needle guide with selectable aspects, which is analogous art. Orome teaches that the needle guide system comprises a plurality of needle guides (“the needle guide blocks” [00070]; guide channel 20A, 20B, and 20C, [00040]; Fig. 1A-D), each needle guide of the plurality of needle guides having a base (344, [00064]; Fig. 13A-B), wherein the plurality of needle guides differ from one another at least with respect to an angle of the needle channel (“a unique angle” [00040], angled [00056], angle [00070]) relative to the bases of the needle guide (“Each guide channel 20A-20C defines a unique angle of attack, or needle insertion angle, for a needle disposed therein” [00040]; Fig. 1A-D; “plurality of differently angled guide channels 120,” [00056], Fig. 9, “a plurality of linear rails 350 that are set at differing angles with respect to one another” [00064]; Figs. 13A-B; “each block defines a unique angle of attack” [00070]).
Therefore, based on Orome’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell and Swanbom to have the needle guide system comprising a plurality of needle guides, wherein the plurality of needle guides includes the needle guide, each needle guide of the plurality of needle guides having a base, wherein the plurality of needle guides differ from one another at least with respect to an angle of the needle channel relative to the bases of the needle guide, as taught by Orome, in order to facilitate proper placement of a needle into a patient so as to access a desired target at a particular subcutaneous depth, such as a vessel (Orome: [00040]). In the combined invention of Bizzell, Orome, and Swanbom, the plurality of needle guides includes the needle guide, each needle guide of the plurality of needle guides having a base to support the needle guide on the surface 
Regarding claim 79, Bizzell modified by Swanbom teaches the needle guide system according to claim 72. 
While Bizzell modified by Swanbom does not teach that the surface contact portion of the surface marking guide is fixed to the attachment portion, Bizzell teaches that a surface contact portion (a portion of the template 148 facing the surface, Fig. 6D) of a surface marking guide (A surface marking guide is a second marking guide which is the “template” with “a target region location feature” [0042] that uses a needle for marking: “Locating the target region can comprise locating a target region location feature of the template, such as hole 152 in FIG. 6D.  In certain embodiments, locating the target region comprises making a mark at the target region location feature of the template." [0042]; “a needle...can be used to produce a mark at the target region." [0042]. "In some embodiments, locating the target region comprises inserting an elongated object, such as a needle, through the target region location feature of the template." [0043]) is fixed to an attachment portion ("In other such embodiments, the template and the housing are detachably coupled such that they can be removed from each other without damaging either." [0047]. An attachment portion is the portion that is used to have the template and the housing “detachably coupled” [0047]).
Bizzell as modified by Swanbom further does not teach that the surface contact portion of the surface marking guide is fixed to the attachment portion via a curved arm, a center or curvature of the curved arm being located at a mid-point of the ultrasound probe when the surface marking guide is mounted on the ultrasound probe.
However, Orome discloses a needle guide with selectable aspects, which is analogous art. the portion of “the needle guide assembly 860,” Fig. 24, [00081], facing the skin surface in Fig. 24) of the needle guide (“the needle guide assembly 860,” Fig. 24, [00081]) is fixed to the attachment portion via a curved arm (“an arm 870 pivotally attached to the probe” Fig. 24, [00081]), a center or curvature of the curved arm being located at a mid-point of the ultrasound probe when the surface marking guide is mounted on the ultrasound probe (“the needle guide assembly itself is pivotally attached to an ultrasound probe 850 via an arm 870 pivotally attached to the probe.” Fig. 24, [00081]).
Therefore, based on Orome’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell and Swanbom to have the surface contact portion of the needle guide fixed to the attachment portion via a curved arm, a center or curvature of the curved arm being located at a mid-point of the ultrasound probe when the surface marking guide is mounted on the ultrasound probe, as taught by Orome, in order to facilitate proper placement of a needle into a patient so as to access a desired target at a particular subcutaneous depth, such as a vessel (Orome: [00040]). In the combined invention of Bizzell, Swanbom, and Orome, the needle guide is the surface marking guide because a needle is used to mark the skin surface (Bizzell: [0042]).
  
Claims 76, 81-82, 85-87, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Bizzell and Swanbom as applied to claim 72, and further in view of Tegels (US 20140276081), hereinafter, Tegels.
Regarding claim 76, Bizzell modified by Swanbom and Tegels teaches the needle guide 
Additionally, Bizzell modified by Swanbom and Tegels teaches that the orientation-setting component includes a pivoting connection (Tegels: “a pivot axle about which the needle carrier 24 rotates” [0043]; “relative movement between the first and second rotation members 56, 72” [0053]; Figs. 2, 5) that connects an arm of the needle support (“The probe attachment member 20 may include … an attachment arm 42,” [0037]) with the needle channel and that facilitates the orientation-setting component to pivot about a virtual or physical center of rotation (Tegels: “The adjustment member 22 includes an arm cavity 50, a pivot cavity 52, a length adjustment member 54, a plurality of first rotation members 56, a rotation fastener 58, a first fastener bore 60, and a plurality of angle indicia 62.” [0039]. “The rotation fastener 58 may extend through the first fastener bore 60 and provide a pivot axle about which the needle carrier 24 rotates. The rotation fastener 58 may include, for example, a bolt and nut assembly.” [0043]; “The pivoted position of needle carrier 24 relative to adjustment member 22 may be adjusted by first loosening the rotation fastener 58, which permits relative movement between the first and second rotation members 56, 72.  The needle carrier 24 is rotated relative to the adjustment member 22 to adjust a rotation angle .alpha..sub.1 between a longitudinal axis A.sub.1 of the ultrasound probe 12 and a longitudinal axis A.sub.2 of the needle member 16 (see FIG. 5).” [0053]. “The needle placement assembly 10 may be rotated in a direction R into a position as shown in FIG. 5 such that the needle 94 is insertable at various angles .alpha..sub.1 relative to an outer surface of the vessel 2." [0054] Fig. 5); and fix, when the orientation setting component is in a second state (“Tightening” [0043]), the orientation of the needle channel relative to the base and to thus remove the particular degree of freedom (“Tightening the rotation fastener 58 may help maintain a rotated position of the needle carrier 24 relative to the adjustment member 
Therefore, based on Tegels’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell, Swanbom, and Tegels to have the orientation-setting component includes a pivoting connection that connects an arm of the needle support with the needle channel and that facilitates the orientation-setting component to pivot about a virtual or physical center of rotation, as taught by Tegels, in order to facilitate proper placement of a needle to make it insertable at various angles relative to an outer surface of the vessel (Tegels: [0054]). 
Regarding claim 81, Bizzell teaches a method (“methods related to the location of target regions in imaging applications are generally described... [0016]) of positioning a needle guide ("a needle guide can be built in to a template or can be attachable to a template." [0043]) on a surface (“the skin surface,” “the surface of the imaged target” [0023]), the method comprising:
configuring the ultrasound probe to image and locate an internal target inside a body of a subject (“blood vessel or bone structures" [0003]), wherein the configuring includes placing the end of the ultrasound probe at a position on the surface of the body for positioning the needle guide (“the systems and methods described herein can be used in association with hand-held ultrasound imaging devices" [0016], “handheld ultrasound imaging device” [0060]; “positioning a device comprising a housing comprising an imaging unit and a working side such that the working side is adjacent target that is to be imaged; and activating a marking unit to produce a mark on the target to be imaged within the boundaries of a periphery of the housing.” [0009]. “Once device 650 has been properly positioned” [0041]; Figs 6A-F), the ultrasound probe having the surface marking guide attached thereto (“a plurality of alignment indicators configured to A portion of device containing alignment indicators 146 is the surface marking guide attached to the ultrasound probe);
marking the surface for positioning the needle guide on or adjacent the surface marking guide with one or more primary marks (“making a plurality of marks at the alignment indicators, [0018]. “A mark can be created along the surface of the imaged target (e.g., along skin) using an ink-based marker, a pen, a lancing object, a mechanical indentation unit, or any other suitable device at the location of the focused laser light." [0023]. “FIGS. 6B-6E are schematic illustrations outlining the operation of an exemplary imaging device 650.  In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target region… Once device 650 has been properly positioned, marks can be made at the plurality of housing alignment indicators, as illustrated in FIG. 6C.  While the use of ink-based markers is illustrated in FIG. 6C, it should be understood that marks can be made via any suitable method including, but not limited to, making discolorations (e.g., using a laser), making indentations, and/or depositing a material (including non-ink materials).” [0041]);
removing the ultrasound probe (“The ultrasound transducer is then removed, and the needle is inserted after positioning the needle at a location relative to the marking sites.” [0003]; “the template and the housing are detachably coupled such that they can be removed from each other without damaging either.” [0047]); and
aligning a base (“a template (either integrated with the imaging device or in a kit along with the imaging device" [0018], template 148 [0043], Figs. 6A-F. The base is the template if the template is detached or separate from the housing of the handheld ultrasound imaging device or the base is the template and the housing if the template is attached to or integrated into the handheld ultrasound imaging device [0018], [0043], [0047], [0052]) of the needle guide with the one or more primary marks to position the needle guide on the surface (“Once the marks have been made at the housing alignment indicators, the template can be positioned based upon the location of the marks.  Positioning the template can comprise aligning the marks with template alignment indicators, as illustrated in FIG. 6D.” [0041]), and using the needle guide to guide a needle towards another position on the surface (“a first position” [0049]) that differs from the position of the imaged target on the surface (“Marking unit 116 can be configured to produce a mark within the boundaries of the periphery of the housing, within the boundaries of the output display, or within the imaging plane of the imaging unit using a variety of methods.” [0036]; “the template can be configured to be rotatably retracted from a first position relative to the housing to a second position relative to the housing… in imaging device 700 of FIG. 7A, template 148 is configured such that it can be rotatably retracted from a first position in which the template is not positioned underneath the output display (as shown on the right-hand side of FIG. 7A) to a second position in which the template is positioned underneath the output display." [0049]).
While Bizzell teaches a surface marking guide (“a plurality of alignment indicators configured to indicate reference locations on a target to be imaged” [0037]; 146, Figs. 6A-G) on an end of an ultrasound probe (“the systems and methods described herein can be used in association with hand-held ultrasound imaging devices" [0016], imaging device 650 [0041]; “handheld ultrasound imaging device” [0060]; Figs. 6A-6G), Bizzell does not teach removably attaching a surface marking guide onto an end of an ultrasound probe.
However, Swanbom discloses a method and device for marking skin during an ultrasound examination, which is analogous art. Swanbom teaches removably attaching the surface marking 
Therefore, based on Swanbom’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bizzell to removably attach the surface marking guide onto an end of an ultrasound probe, as taught by Swanbom, in order to dispose or clean it after each patient use (Swanbom: Col. 6, l. 19-34).
Bizzell modified by Swanbom does not teach that the needle guide includes an orientation-setting component to control an angle at which the needle is guided towards the other position.
However, Tegels discloses ultrasound assisted needle puncture mechanism, which is the same art. Tegels teaches that the needle guide includes an orientation-setting component (56, 62 [0039], Fig. 2; 58 [0043]; Fig. 5) to control an angle (“a rotation angle .alpha..sub.1” [0053]) at which the needle is guided towards the other position (“The pivoted position of needle carrier 24 relative to adjustment member 22 may be adjusted by first loosening the rotation fastener 58, which permits relative movement between the first and second rotation members 56, 72.  The needle carrier 24 is rotated relative to the adjustment member 22 to adjust a rotation angle .alpha..sub.1 between a longitudinal axis A.sub.1 of the ultrasound probe 12 and a longitudinal axis A.sub.2 of the needle member 16 (see FIG. 5).” [0053]. “The needle placement assembly 10 may be rotated in a direction R into a position as shown in FIG. 5 such that the needle 94 is insertable at various angles .alpha..sub.1 relative to an outer surface of the vessel 2." [0054] Fig. 5); and fix, when the orientation setting component is in a second state (“Tightening” [0043]), the orientation of the needle channel relative to the base and to thus remove the particular 
Therefore, based on Tegels’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell and Swanbom to have the needle guide includes an orientation-setting component to control an angle at which the needle is guided towards the other position, as taught by Tegels, in order to facilitate proper placement of a needle to make it insertable at various angles relative to an outer surface of the vessel (Tegels: [0054]). 

Regarding claim 82, Bizzell modified by Swanbom and Tegels teaches the method according to claim 81.
Bizzell teaches using a second marking guide (“the template,” “a target region location feature” [0042]) to make one or more secondary marks on the surface (“Locating the target region can comprise locating a target region location feature of the template, such as hole 152 in FIG. 6D." [0042]; “in FIG. 6D, once template 148 has been positioned, a material (e.g., ink) can be deposited (e.g., using a pen) to mark the target location on the target being imaged.  In other embodiments, a laser, a mechanical indentation unit, a lancing unit, a needle, a pen, or any other suitable marking unit can be used to produce a mark at the target region.” [0042]; "the marking unit on the template can be activated to discolor or otherwise mark the underlying skin.” [0052]) at a predetermined position (Position of the “hole 152 in FIG. 6D” is predetermined relative to the primary marks ) relative to said one or more primary marks ("When the disposable template has been properly located (e.g., using the marks corresponding to the locations of the housing 
Regarding claim 85, Bizzell modified by Swanbom and Tegels teaches the method according to claim 81.
Bizzell teaches that the method uses a needle guide system (“Systems and methods related to the location of target regions in imaging applications are generally described... [0016]).
Regarding claim 86, Bizzell teaches a needle guide system (“Systems and methods related to the location of target regions in imaging applications are generally described... [0016]) for use with an ultrasound probe (“the systems and methods described herein can be used in association with hand-held ultrasound imaging devices" [0016], “handheld ultrasound imaging device” [0060]), the needle guide system comprising:
(i) a surface marking guide (“a plurality of alignment indicators configured to indicate reference locations on a target to be imaged” [0037]); and
(ii) a needle guide ("a needle guide can be built in to a template or can be attachable to a template." [0043]);
(i) the surface marking guide including:
(a) an attachment portion (“In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target A portion containing alignment indicators is an attachment portion) for attaching the surface marking guide onto an end of an ultrasound probe (“hand-held ultrasound imaging devices" [0016]; device 650 [0041]; Figs. 6A-G), the end of the ultrasound probe being adapted for holding against a surface (“the skin surface,” “the surface of the imaged target” [0023]), and
(b) either
(A) means for marking the surface for positioning the needle guide (“A variety of types of marking units can be employed ...  For example, in FIG. 1, marking unit 116 comprises a laser…” [0022]) when the ultrasound probe is held against the surface (“making a plurality of marks at the alignment indicators, [0018]); or
(B) means for identifying to a user (the user [0023]) where to mark a surface for positioning the needle guide (“the skin surface,” “the surface of the imaged target” [0023]) when the ultrasound probe is held against the surface (“In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target region…” [0041]); and
(ii) the needle guide including:
(a) a base (“a template (either integrated with the imaging device or in a kit along with the imaging device" [0018]. The base is the template if the template is detached or separate from the housing of the handheld ultrasound imaging device or the base is the template and the housing if the template is attached to or integrated into the handheld ultrasound imaging device [0018], [0043], [0047], [0052]) to support the needle guide on the surface;
(b) one or more alignment features on the base ("Template alignment indicators 150,” [0056], Figs. 6A-F) for aligning the base with mark made on the surface using the one or more 
 (c) a needle support (threads of “hole 152" [0043], fig. 6D), mounted on the base and having a needle channel (“hole 152" [0043], fig. 6D) through which movement of a needle is supported ("For example, in FIG. 6D, a needle can be threaded through hole 152 in template 148, such that hole 152 is used as a needle guide." [0043]), the needle channel having a known position and orientation relative to the base (position and orientation of hole 152 is known, fig. 6D).
Bizzell does not teach removably attaching the surface marking guide onto an end of the ultrasound probe.
However, Swanbom discloses a method and device for marking skin during an ultrasound examination, which is analogous art. Swanbom teaches removably attaching the surface marking guide onto an end of the ultrasound probe (“one embodiment of the present invention is directed to an ultrasound accessory for marking a patient's skin which comprises a first element adapted to be attached to an ultrasound transducer...The first element can be removably attached to the ultrasound transducer by any suitable means, including adhesive stickers, velcro, snaps or slide connectors…” Col. 3, l. 31-38; l. 46-48.  “The first portion is adapted so that the device that can be readily attached to and removed from a diagnostic ultrasound transducer. For instance, the first portion of the device will be sized and shaped to so that it can be attached to the ultrasound 
Therefore, based on Swanbom’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bizzell to removably attach the surface marking guide onto an end of the ultrasound probe, as taught by Swanbom, in order to dispose or clean it after each patient use (Swanbom: Col. 6, l. 19-34).
Bizzell modified by Swanbom does not teach that the needle support includes an 
However, Tegels discloses ultrasound assisted needle puncture mechanism, which is the same art. Tegels teaches that the needle support includes an orientation-setting component (56, 62 [0039], Fig. 2; 58 [0043]; Fig. 5) configured to: 
support, when the orientation setting component is in a first state (“a pivot axle about which the needle carrier 24 rotates” [0043]; “loosening the rotation fastener 58” [0053]; Fig. 5), user manipulation across a particular degree of freedom (“rotation” [0039]) that changes an orientation of the needle channel relative to the base (“The adjustment member 22 includes an arm cavity 50, a pivot cavity 52, a length adjustment member 54, a plurality of first rotation members 56, a rotation fastener 58, a first fastener bore 60, and a plurality of angle indicia 62.” [0039]. “The rotation fastener 58 may extend through the first fastener bore 60 and provide a pivot axle about which the needle carrier 24 rotates. The rotation fastener 58 may include, for example, a bolt and nut assembly.” [0043]; “The pivoted position of needle carrier 24 relative to adjustment member 22 may be adjusted by first loosening the rotation fastener 58, which permits relative movement between the first and second rotation members 56, 72.  The needle carrier 24 is rotated relative to the adjustment member 22 to adjust a rotation angle .alpha..sub.1 between a longitudinal axis A.sub.1 of the ultrasound probe 12 and a longitudinal axis A.sub.2 of the needle member 16 (see FIG. 5).” [0053]. “The needle placement assembly 10 may be rotated in a direction R into a position as shown in FIG. 5 such that the needle 94 is insertable at 
Therefore, based on Tegels’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell and Swanbom to have the needle support that includes an orientation-setting component configured to: support, when the orientation setting component is in a first state, user manipulation across a particular degree of freedom that changes an orientation of the needle channel relative to the base; and fix, when the orientation setting component is in a second state, the orientation of the needle channel relative to the base and to thus remove the particular degree of freedom, as taught by Tegels, in order to facilitate proper placement of a needle to make it insertable at various angles relative to an outer surface of the vessel (Tegels: [0054]). 

 Regarding claim 87, Bizzell modified by Swanbom and Tegels teaches the needle guide system according to claim 86.
 Bizzell teaches that the means for identifying to a user where to mark the surface for positioning the needle guide comprise an optical device that projects one or more marking features onto the surface for identifying to the user where to mark the surface for positioning the needle guide (“Template 148 can also comprise a target region indicator 152… In some such embodiments, a marking unit (e.g., a laser, …, which can be similar to those integrated with the 
Regarding claim 92, Bizzell modified by Swanbom teaches the needle guide system according to claim 72. 
Bizzell modified by Swanbom does not teach that the needle support includes an orientation-setting component configured to: support, when the orientation setting component is in a first state, user manipulation across a particular degree of freedom that changes an orientation of the needle channel relative to the base; and fix, when the orientation setting component is in a second state, the orientation of the needle channel relative to the base and to thus remove the particular degree of freedom.
However, Tegels discloses ultrasound assisted needle puncture mechanism, which is the same art. Tegels teaches that the needle support includes an orientation-setting component (56, 62 [0039], Fig. 2; 58 [0043]; Fig. 5) configured to: 
support, when the orientation setting component is in a first state (“a pivot axle about which the needle carrier 24 rotates” [0043]; “loosening the rotation fastener 58” [0053]; Fig. 5), user manipulation across a particular degree of freedom (“rotation” [0039]) that changes an orientation of the needle channel relative to the base (“The adjustment member 22 includes an arm cavity 50, a pivot cavity 52, a length adjustment member 54, a plurality of first rotation members 56, a rotation fastener 58, a first fastener bore 60, and a plurality of angle indicia 62.” [0039]. “The rotation fastener 58 may extend through the first fastener bore 60 and provide a pivot axle about which the needle carrier 24 rotates. The rotation fastener 58 may include, for example, a bolt and nut assembly.” [0043]; “The pivoted position of needle carrier 24 relative to 
Therefore, based on Tegels’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell and Swanbom to have the needle support that includes an orientation-setting component configured to: support, when the orientation setting component is in a first state, user manipulation across a particular degree of freedom that changes an orientation of the needle channel relative to the base; and fix, when the orientation setting component is in a second state, the orientation of the needle channel relative to the base and to thus remove the particular degree of freedom, as taught by Tegels, in order to facilitate proper placement of a needle to make it insertable at various angles relative to an outer surface of the vessel (Tegels: [0054]). 

77 is rejected under 35 U.S.C. 103 as being unpatentable over Bizzell, Swanbom, and Tegels as applied to claim 92, and further in view of Orome et al (WO 2012178109), hereinafter, Orome.
Regarding claim 77, Bizzell modified by Swanbom and Tegels teaches the needle guide system according to claim 92.
Bizzell as modified by Swanbom and Tegels does not teach that the orientation-setting component includes (a) a bracket that fixes the needle support to one of a plurality of discrete needle support mounting positions on the base, an angle of the needle channel being different at each mounting position, or (b) a pivoting component that interfaces that controls a relative angle between the needle support and the base of the needle guide.
However, Orome discloses a needle guide with selectable aspects, which is analogous art. Orome teaches that the orientation-setting component includes a pivoting component that interfaces  ( “pivotally attached” Fig. 24, [00081]) that controls a relative angle between the needle support and the base of the needle guide (“the needle guide assembly itself is pivotally attached to an ultrasound probe 850 via an arm 870 pivotally attached to the probe. This enables the needle 70 received by the guide channel 864 to be positioned in one of at least two positions: a first position wherein the needle 70 is disposed relatively far from the patient's skin, and a second position (caused by distal pivoting of the needle guide assembly arm 870) wherein the distal tip of the needle is positioned relatively close to the skin surface. The clinician can then distally advance the needle 70 as desired. The pivoting arm 870 can include one or more locking features for locking the needle guide in the first and/or second positions. Moreover, additional positions can be included.” Fig. 24, [00081]) relative to the base of the needle guide the base of the needle guide is ultrasound probe 850 placed on the skin surface, Fig. 24, [00081]).
Therefore, based on Orome’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell, Swanbom, and Tegels to have a pivoting component that interfaces that controls a relative angle between the needle support and the base of the needle guide, as taught by Orome, in order to facilitate proper placement of a needle into a patient so as to access a desired target at a particular subcutaneous depth, such as a vessel (Orome: [00040]).

Claims 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Bizzell, Swanbom, and Tegels as applied to claim 81, and further in view of Scheffer et al (US 20120069965), hereinafter, Scheffer.
Regarding claim 83, Bizzell modified by Swanbom and Tegels teaches the method according to claim 81.
Bizzell teaches the needle insertion on the center line (line defined by “a triangle,” [0039]: “In FIG. 6A, housing alignment indicators 146… the three housing alignment indicators are positioned to form a triangle,” [0039]; “alignment indicators 146 configured to indicate reference locations that can be used to locate a target region…” [0041], Figs. 6A-C.) of the ultrasound probe, imaging at a specific depth (“at a specified depth" [0061]), and storage devices associated with the ultrasound probe ("the imaging device can be configured to obtain 
Bizzell modified by Swanbom does not teach using a chart or software associated with the ultrasound probe to indicate a required needle insertion angle and needle insertion length to reach the internal target, the internal target being at a specific depth on the center line of the ultrasound probe.
However, Scheffer discloses a method for positioning an instrument, which is analogous art. Scheffer teaches using a chart or software (software for “the computer calculates” step of [0047]) associated with the probe (“the instrument holder” [0047]) to indicate a required needle insertion angle (“the required orientation for the needle holder” [0047]) and needle insertion length (“a needle (80) is inserted therein and advanced into the patient (30) to the desired depth, which can also be calculated” [0047] Because the needle is inserted to the desired depth which is calculated, needle insertion length is calculated) to reach the internal target, the internal target being at a specific depth (“the desired depth” [0047]) on the center line of the ultrasound probe (“the computer calculates an orientation for the instrument holder (55) for it to align with a specified point within the target area.  Conveniently, this is achieved by presenting the reconstructed target area … on a graphical user interface on the computer (20) and requesting the operator (not shown) to select either two or four points on the target area where needle insertion is desired.  Hereafter, the computer calculates the required orientation for the needle 
Therefore, based on Scheffer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell, Swanbom, and Tegels to use a chart or software associated with the probe to indicate a required needle insertion angle and needle insertion length to reach the internal target, the internal target being at a specific depth on the center line of the ultrasound probe, as taught by Scheffer, in order to facilitate advancing the needle into the patient to the desired depth (Scheffer: [0047]).  In the combined invention of Bizzell, Swanbom, Tegels, and Scheffer, the probe is the ultrasound probe.
Regarding claim 84, Bizzell modified by Swanbom, Tegels, and Scheffer teaches the method according to claim 83.
Additionally, Bizzell modified by Swanbom, Tegels, and Scheffer teaches that the chart or software indicates the required needle insertion angle and needle insertion length taking account of needle insertion points at different off-sets (Scheffer: “the computer calculates an orientation for the instrument holder (55) for it to align with a specified point within the target area.  Conveniently, this is achieved by presenting the reconstructed target area … on a graphical user interface on the computer (20) and requesting the operator (not shown) to select either two or four points on the target area where needle insertion is desired.  Hereafter, the computer calculates the required orientation for the needle holder to achieve insertion in the area…” “Once the needle holder (55) is correctly oriented, a needle (80) is inserted therein and The “two or four points” have different locations, i.e., different offsets).
Therefore, based on Scheffer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell, Swanbom, Tegels, and Scheffer to have the chart or software that indicates the required needle insertion angle and needle insertion length taking account of needle insertion points at different off-sets, as taught by Scheffer, in order to facilitate advancing the needle into the patient to the desired depth (Scheffer: [0047]).  In the combined invention of Bizzell, Swanbom, Tegels, and Scheffer, the points selected have different offsets from the ultrasound probe center line.

Claims 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Bizzell, Swanbom, and Tegels as applied to claim 86, and further in view of Mauldin et al (US 20160007956), hereinafter, Mauldin.
Regarding claim 88, Bizzell modified by Swanbom and Tegels teaches needle guide system according to claim 86.
Bizzell teaches that the means for marking the surface for positioning the needle guide (“the marking unit” [0027]) are separated from the surface marking guide (“In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target region…” [0041]) to remain on the surface (“the marking unit is detachably coupled to the housing, such that one can be removed from the other without The surface marking guide is on the housing. Therefore, the means for marking the surface can be separated from the surface marking guide consisting of housing alignment indicators 146, Fig. 6B), wherein said one or more alignment features on the base (the template [0052]) of the needle guide include features that engage with the means for marking the surface (“the marking unit on the template can be activated to discolor or otherwise mark the underlying skin. [0052]. Because the marking unit is on the template (base), there are features on the base that engage with the marking unit, i.e., with means for marking the surface).
Bizzell modified by Swanbom and Tegels does not teach that the means for marking the surface comprises a support foot that is configured to adhere to the surface and be separated from the surface marking guide to facilitate the means for marking the surface to remain on the surface.
However, Mauldin discloses localization of imaging target regions and associated systems and devices, which is analogous art. Mauldin teaches that the means for marking the surface comprises a support foot (a structure with “an adhesive material configured to adhere the marking unit to a surface of a target” or “a vacuum-generating unit” [0014]) that is configured to adhere to the surface and be separated from the surface marking guide to facilitate the means for marking the surface to remain on the surface (“the marking unit is configured to be attached to a target surface.  For example, in some embodiments, the marking unit comprises an adhesive material configured to adhere the marking unit to a surface of a target (e.g., the skin of a subject).  In FIG. 4C, for example, marking unit 302 can comprise an adhesive material configured to adhere marking unit 302 to skin surface 412.  Other attachment mechanisms could also be employed.  For example, in some embodiments, the marking unit comprises a vacuum-
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bizzell, Swanbom, and Tegels to have the means for marking the surface that comprises a support foot that is configured to adhere to the surface and be separated from the surface marking guide to facilitate the means for marking the surface to remain on the surface, as taught by Mauldin, in order to identify a target surface location corresponding to a center of an imaging scan plane (Mauldin: [0014]).
Regarding claim 89, Bizzell modified by Swanbom, Tegels, and Mauldin teaches the needle guide system according to claim 88.
 Bizzell teaches that the attachment portion for attaching the surface marking guide to the ultrasound probe (“hand-held ultrasound imaging devices" [0016]; device 650 [0041]) and the base to support the needle guide on the surface are the same component ("the template can be integrated with the housing, as illustrated in FIGS. 6A-7C. For example, in FIG. 6D, a needle can be threaded through hole 152 in template 148, such that hole 152 is used as a needle guide." [0043]. Both the surface marking guide and the template that serves as the base to support the needle guide are the housing component).

Response to Arguments
                                                         


Response to the 35 U.S.C. §112(a) and 103 rejection arguments on pages 9-14 of the REMARKS.
Claims 72-92
The Applicant argues that “At least FIG. 79 and the corresponding description provides support for this feature.” (Rejections under 35 U.S.C. 112, Page 9). However, fig. 79 merely shows the support rod that is fit into the support foot (“In order to allow for a larger contact area with the patient's body, a marking pen with a larger surface area base could be used. The marking pen assembly could be in two parts, a support rod (with a measurement scale along its length) and an attachable base (foot), as shown in FIG. 79.” [0408]; “the base ( foot) has a loose interference fit to the "support rod",” [0413]). Therefore, the specification does not disclose the “features that engage with the support foot” as recited in the claim. 
The Applicant argues that “claim 72 includes "a surface contact portion including one or more marking features for identifying to a user where to make a mark identifying a position on the surface for a positioning component of the needle guide on the surface when the ultrasound probe is held against the surface to reach an internal target inside a subject". This amendment emphasizes that the mark identifies a position for the needle guide. The use of the surface marking guide with an ultrasound probe allows a mark for the needle guide to be placed to reach any target point visible on an ultrasound image, even those deep in the body. Use of the needle guide can then facilitate safe movement of the needle to an internal target along a predefined outer edge of the portion of device 650 containing alignment indicators 146 facing the surface [0041], Fig. 6B) fixed to the attachment portion, the surface contact portion including one or more marking features (“three housing alignment indicators 146” [0041], Figs. 6B-C) for identifying to a user (the user [0023]) where to make a mark (“indicate reference locations” [0041])  identifying a position on the surface (“placement of the mark next to a desired target location" [0035]. “Positioning the template can comprise aligning the marks with template alignment indicators, as illustrated in FIG. 6D." [0041]) for a positioning component of the needle guide (“the template” [0041]) on the surface when the ultrasound probe is held against the surface to reach an internal target inside a subject (“In FIG. 6B, device 650 includes three housing alignment indicators 146 configured to indicate reference locations that can be used to locate a target region… Once device 650 has been properly positioned, marks can be made at the plurality of housing alignment indicators, as illustrated in FIG. 6C.  While the use of ink-based markers is illustrated in FIG. 6C, it should be understood that marks can be made via any suitable method” [0041]).  Therefore, Bizzell discloses marking a surface for a needle guide (“the template” [0041]).
The Applicant argues that “as amended claim 72 specifies that the "wherein the needle guide is configured for the needle channel to be positioned and oriented to be pointed at another 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AB/Examiner, Art Unit 3793  

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793